Citation Nr: 0207418	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  00-18 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Krista M. Weida, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to August 
1976, followed by service in National Guard until November 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the RO.

Although the RO has developed this case as though it was an 
original claim of service connection, the record shows that 
the RO denied the veteran's claim of service connection for a 
back disorder in June 1982.  

The Board must address the issue of new and material evidence 
in the first instance because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

Accordingly, the issue on appeal has been restated as shown 
on the preceding page of this document.  



FINDINGS OF FACT

1.  In June 1982, the RO denied service connection for a back 
disorder; the veteran did not appeal this denial.  

2.  The new information added to the record since June 1982 
decision includes evidence that is relevant and probative to 
the issue at hand, and is so significant it must be 
considered in order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has received since final June 1982 
rating decision to reopen the claim of service connection for 
a back disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§3.156(a) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, the veteran filed his original claim of service 
connection for a back disorder in April 1982.  By letter in 
June 1982, the RO denied the veteran's claim based on lack of 
service medical and personnel records.  The veteran did not 
appeal this decision, and it therefore became final.  

A claim will be reopened if new and material evidence has 
been submitted since the last final decision on the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard 
for determining whether new and material evidence had been 
submitted sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

In Elkins v. West, 12 Vet. App. 209 (1999), as since modified 
by the Veterans Claims Assistance Act of 2000, VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally decided claim reopened under 38 U.S.C.A. § 5108.  

VA must then proceed to evaluate the merits of the claim, but 
only after ensuring that the duty to assist under the 
Veterans Claims Assistance Act of 2000 has been fulfilled.  
See generally, Elkins, 12 Vet. App. at 218-19; Veterans 
Claims Assistance Act of 2000.  

The Board notes that, while changes have been made under the 
VCAA in regard to 38 C.F.R. § 3.156(a), the new regulation 
does not apply in this case because the veteran's claim to 
reopen a finally decided claim was not received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45620, 45620 
(Aug. 29, 2001).

In the case at hand, the evidence available for the RO's 
consideration in June 1982 included a VA treatment record 
dated February 1982 that shows treatment for a skin 
disability and a letter from Dr. Morse's office assistant 
stating that Dr. Morse had passed away. 

In April 1999, the veteran applied to reopen his claim of 
service connection for a back disorder.  

The additional evidence received since the June 1992 decision 
letter includes:  service medical records received in 
September 1982; medical records from Dr. Howley, dated 1992; 
a magnetic resonance imaging (MRI) report from Dr. Knopf, 
dated October 1992; medical records from Dr. Higgins, dated 
1988; medical records from Hilton Head Memorial Hospital, 
dated 1988 through 1992; medical records from Beaufort 
Hospital, dated 1992 through 1998; medical records from 
Georgia Neurological Institute, dated 1994; medical records 
from Dr. Mazzeo, dated 1995; medical records from the Coastal 
Pain Center, dated 1988 through 1999; medical records from 
Coastal Evaluations, dated 1997; medical records from 
Anesthesia Pain Service, dated 1996; medical records from the 
Medical University of South Carolina, dated 1993 through 
1998; treatment records from the Charleston VA Medical Center 
(VAMC), dated 1978 through 2001; an evaluation by Dr. Hodges, 
Coastal Pain Center, dated May 1990; service medical records 
from the South Carolina Army National Guard and service 
personnel records, received January 2000; and a letter from 
Dr. Strohmeyer, Beaufort Orthopaedic and Sports Medicine 
Center, P.A., dated October 2000.

The service medical records received in September 1982, show 
that, upon entrance into active service in August 1973, the 
veteran reported having no subjective complaints of a back 
disorder, and no objective findings of a back disability were 
noted upon examination.  

The medical records from Dr. Howley, dated 1989 through 1992, 
show motor nerve conduction studies were performed in 1992 
revealing no evidence of radiculopathy in the right arm and 
right leg.  

The 1992 MRI report from Dr. Knopf, shows the veteran was 
diagnosed as having degenerative disc disease at L4-5 with 
mild broad thecal sac or nerve roots.  No focal disc 
herniation or bony spinal stenosis was noted.  

The medical records from Dr. Higgins, dated 1988, show the 
veteran was treated for low back pain and neurological 
symptoms, to include a traumatic myofascial injury in the 
lumbosacral region.  

The records submitted by Hilton Heal Memorial Hospital, show 
that the veteran underwent a bone scan in 1992, which was 
normal, and an MRI in 1992, which revealed decreased signal 
intensity in the disc at the L4-5 level and moderate 
generalized disc protrusion.  

The X-ray reports from Beaufort Memorial Hospital, dated 
1992, reveal no evidence of a fracture and well-maintained 
disc spaces.  X-rays performed in 1998 diagnosed degenerative 
changes at L4-5 and L5-S1.  

The electromyographic (EMG) studies conducted at the Georgia 
Neurological Institute revealed no evidence of radiculopathy 
following complaints of low back and right leg pain.  

Dr. Mazzeo also conducted EMG studies in 1995 and the veteran 
was diagnosed as suffering from chronic low back pain with 
significant depressive symptoms in addition to symptoms and 
signs of a right lumbosacral radiculopathy.  

The treatment records from Dr. Hodges, Coastal Pain Center, 
dated 1988 through 1999, show the veteran was treated for 
degenerative changes in the L4-5 intervertebral disc, lumbar 
spondylosis at the L4-5 level, and mild disc bulges at the 
L4-5 and L5-S1 level.  

The records from Coastal Evaluations, dated 1997, reveal, 
among other things, "working diagnoses" of right sciatica, 
thoracic pain, cervicalgia, lumbar spasm, low back pain, 
chronic pain syndrome, normal EMG studies, and severe 
desiccation of L4-5.  

The medical records from Anesthesia Pain Service, dated 1996, 
show treatment for chronic low back pain with right leg 
radicular pain and right arm numbness with uncertain etiology 
by lumbar steroid epidural injections and selective nerve 
root blocks.  

The treatment records from the Medical University of South 
Carolina, show the veteran was treated for spondylosis at L4-
5 and degenerative changes at L4-5 and L5-S1 with no disc 
herniation or nerve root compression.  

The treatment records from the Charleston, South Carolina, 
VAMC, dated 1978 through 2001, show the veteran was treated 
for low back pain, right leg weakness, and radicular 
symptoms.  

The medical records from the South Carolina Army National 
Guard, dated February 1990, show the veteran's history of 
severe back trouble requiring nerve blocks and frequent 
medical treatment.  

A clinical evaluation from Dr. Hodges, dated in May 1990, 
diagnosed the veteran as having a sprain/strain of the 
cervical and LS spines, sacroiliitis, and post-traumatic 
fibromyalgia of the cervical and LS spines.  

The October 2000 letter from Dr. Strohmeyer, states that the 
veteran's current back symptoms were constant in nature over 
the past decade that appeared to begin back in the early 
1970's with the motor vehicle accident.  

The service medical records, dated in 1975, submitted by the 
veteran in January 2000, reveal that the veteran had 
complaints of having back pain and decreased range of motion.  

The Board finds on review of the additional material now of 
record that new evidence has been presented that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a back disorder, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  



REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must now 
determine whether the evidence of record, both old and new, 
supports the veteran's claim of service connection for a back 
disorder in this case.  

Prior to determining the veteran's claim of entitlement to 
service connection for a back disability, VA must ensure that 
it has fulfilled its duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  

Such a duty to assist is statutory in nature and was amended 
by H.R. 4864, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  These 
provisions are also for application in this matter.

Upon examining the claims file, it is noted that the 
Employment Standards Administration, Office of Workers' 
Compensation Programs, sent a letter to the veteran's private 
physician requesting treatment information in March 1990.  
Likewise, it appears that the veteran's claim was still 
pending in 1996, as noted in a treatment note from the 
Anesthesia Pain Service.  Therefore, all records in 
conjunction with the veteran's Workers' Compensation claim 
should be obtained.  

Furthermore, the Board notes that the veteran has not been 
afforded a VA examination in conjunction with this appeal.  
Therefore, he should be scheduled for a VA examination in 
order to determine the nature and likely etiology of the 
claimed back disorder.  

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2001).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all reasonable 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.

2.  The RO should take appropriate steps 
in order to obtain any records referable 
to the veteran's Workers' Compensation 
claim, including any medical records or 
evaluations, as well as any decision to 
either grant or deny benefits.  

3.  Thereafter, the RO should undertake 
to schedule the veteran for a VA 
examination in order to determine the 
nature and likely etiology of the claimed 
back disorder.  The examiner should be 
provided with the claims folder for 
review in conjunction with the 
examination.  The examiner also should 
elicit from the veteran and record a 
complete medical history.  Based on 
his/her review of the case, the examiner 
should express an opinion as to whether 
it is at least as likely as not that any 
currently demonstrated back disability is 
due to disease or injury in service.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

5.  Thereafter, following completion of 
the requested development, the RO should 
review the veteran's claim.  If any 
decision remains adverse with respect 
thereto, then the RO should provide the 
veteran and his representative with a 
Supplemental Statement of the Case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).   

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



